Response to Arguments
Applicant's request for entry into AFCP 2.0 is acknowledged, but does not appear to place the claims in condition for allowance based on the results of the limited searching performed under AFCP.  See for example Watanabe et al. (US Pub 2004/0253512 newly cited) which alone or in combination with the prior art previously applied appears to obviate the claimed structure as amended (paragraphs [0052-0060], annotated figure 2 below) which includes electrodes plates 2, 3) separated by separators 6 of greater size, with an insulation enhancing part (resin material 10) which extends to the edge of the separator in the first direction (in which tabs 4a, 4b extend) as now claimed because enhances the vibration resistance of the battery cell groups.

    PNG
    media_image1.png
    730
    1027
    media_image1.png
    Greyscale

	Therefore, the claim amendments will not be entered and the application remains under a final rejection based on the prior art of record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS P D'ANIELLO whose telephone number is (571)270-3635. The examiner can normally be reached Monday to Friday 9am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS P D'ANIELLO/Primary Examiner, Art Unit 1723